DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2020, 2/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the directional valve" in line 2, "the actuating device" in line 18, "the contact assembly" in line 23; Appropriate correction is required.
Claim 11 recites “a breakable electrical contact”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, there a lack of objective meaningful reference as to how or in what way the contact is breakable, especially considering the lack of explanation in the written description, see the only discussion in page 3 of the originally filed written description, and line 18.  In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Knuz (US 8479768) in view of Folker (US 9980396) and Miyazoe (US 6840273) and/or in view of Schempp (DE 19724076), and also see applicant exemplary supplied reference Bosh Rexroth NPL cite No. 1 in the IDS filed on 02/29/2020.) 

Claim(s) 9 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Knuz in view of Folker, Miyazoe and Schempp as applied to claim 1 (as indefinitely understood) above and further in view of Cook (US 6374814); 

Knuz discloses in claim 1:  (see at least annotated figure 1 below)

    PNG
    media_image1.png
    748
    1298
    media_image1.png
    Greyscale

A pilot device (6, 50, 102, 104, and housing encasing those elements at 1002 figure 1 which all interoperate to provide for pilot valve fluid flow control of the main hydraulic valve) for a hydraulic directional valve (1), comprising: a housing (1002 as well as the housing of 50) configured to be mounted externally on the directional valve via a mounting surface (i.e. along 1004), the housing equipped with an electrical plug (plug at 1006 provides electrical current to the control board and electronics of 104) connection that is accessible from the outside (of the device); a pilot valve (50/6) received within the housing and configured as a cartridge valve (i.e. the valve is a separate exchangeable unit that is swappable for another of similar type i.e. a “cartridge valve” under a broad reasonable interpretation of the claimed phrase) having a valve axis (center line thereof), the pilot valve including an electromagnetic actuating device (50 Col 4 ln 1-15 the proportional actuating magnet, operates electromagnetically in a proportional displacement); a displacement sensor (at 102) received within the housing, the displacement sensor including a soft iron core (102 must include a movable flux carrying core 1008 axially reciprocating within the upper  1010a and lower 1010b coils of the sensor as exemplified in Applicant supplied Bosh Rexroth transducer EHS page 1), which, in the region of the mounting surface, is coupled for movement to a control spool (22) of the displacement valve so that it is linearly movable along a sensor axis (central axis of 102); an electronic circuit board (104) received within the housing; a fluid feed (62/63), a fluid return (62/63), a first control connection (52/54), and a second control connection (52/54) (i) arranged [near] the housing in the region of the mounting surface and (ii) fluidically connected to the pilot valve; and at least two coils (1010a,b, as exemplified in Bosh Rexroth’s transducer EHS page 1) arranged around the soft iron core, the at least two coils combined to form a coil assembly, wherein the valve axis and the sensor axis are arranged substantially parallel to one another so that they lie in a reference plane (i.e. there is a plane defined between the two central axis of the pilot valve and the displacement axis), wherein the actuating device and the coil assembly are arranged adjacent to one another, wherein the circuit board is arranged [adjacent] to the reference plane, wherein, in each case, to establish an electrical contact, the coil assembly, the actuating device, and the electrical plug connection are either (the use of “either” indicating an alternative grouping under MPEP 2131) soldered directly to the circuit board or are in breakable electrical contact with a respectively associated, rigid contact assembly (on the board, where the breakable electrical contact arrangement is necessary for the control board to send control signals to the pilot solenoid, receive feedback from the positional sensor 102, and be powered from the electrical plug contact at 1006, all as exemplified in the Bosh Rexroth transducer EHS diagram as applied to Knuz), Knuz does not explicitly disclose: the circuit board parallel to the reference plane; nor, the contact assembly is soldered directly to the circuit board; although: Folker teaches: soldering an electrical contact to a circuit board (Col 8 ln 15-20, for the purpose of for example, making an electrical connection secure) and Miyazoe teaches: the circuit board (34 figure 1) parallel to the reference plane (of the sensor central axis of 20 and the pilot solenoid valve 5a,b, arranged for the purpose of for example a compact arrangement of parts in the cartridge valve); 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide as taught in Folker, a soldering electrical contact connection between the circuit board and the electrical parts of Knuz as taught in Folker, for the purpose of for example making a secure electrical connection; 
and it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the circuit board of Knuz as taught in Miyazoe, as being parallel to the reference plane of the sensor central axis and the pilot solenoid valve of Knuz as taught in Miyazoe and all arranged for the purpose of for example a compact arrangement of parts in the cartridge valve; 
Lastly, if it could be persuasively argued at some future unforeseen date that Knuz does not explicitly disclose (either inherently or for lack of explicit discussion) the following, Schempp clearly teaches: a displacement sensor including a soft iron core 47, coupled to the control spool 49, and at least two coils 44, the core 47 contained in a sealed tube 18 with the coils surrounding the tube and provided for measuring the ferrite core 47 for directional feedback control of the valve (page 3, 7th paragraph of the English translation); Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention as arguably taught and/or suggested by Knuz, and as taught by Schempp, to provide Knuz a displacement sensor including a soft iron core as taught in Schemmp, coupled to the control spool of Knuz as taught in Schempp with at least two coils surrounding the core as taught in Schempp and contained in a sealed tube as taught in Schempp with the coils surrounding the tube and all provided as taught in both Schempp and Knuz, for measuring and providing the directional feedback control of the valve. 

Knuz discloses (as modified (or in the alternative) for the reasons discussed above) in claim 2:  The pilot device according to claim 1, wherein the contact assembly is associated with the actuating device, and wherein the electrical plug connection and the coil assembly are soldered directly to the circuit board (as modified via Folker for the reasons discussed above.) 

Knuz discloses (as modified (or in the alternative) for the reasons discussed above) in claim 3:  The pilot device according to claim 1, but Knuz does not explicitly disclose, although Miyazoe teaches: the contact assembly (47/48/49/50 figure 1) comprises at least two metal parts (wire connections 46 Col 6 ln 6-10) via which a breakable electrical contact (at 47) is configured to be established in each case, the metal parts are [mounted] directly to the circuit board (via 47), and the metal parts are overmolded with a [connector] so that the metal parts are fixedly held by the [connector] (for the purpose of making the electrical connection between the board and the sensor);  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide the electrical contact assembly of Knuz as taught in Miyazoe with at least two metal parts such as wire connections as taught in Miyazoe via which a breakable electrical contact can be configured to establish in each case the metal parts being [mounted] directly to the circuit board as taught in Miyazoe, where the metal parts can be overmolded with a [connector] as taught in Miyazoe so that the metal parts are fixedly held by the [connector] all for the purpose of for example, making the electrical connection between the board and the sensor; 
but Knuz/Miyazoe does not explicitly disclose: the metal parts soldered to the circuit board, not the plastic sheath, but considering that Knuz/Folker teaches: the metal parts being soldered to the pcb, and considering that plastic is a known electrical connector insulator, where one of ordinary skill in the art would consider using a plastic electrical sheath for covering portions of the electrical wiring to avoid short circuiting; 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the Knuz/Miyazoe electrical connection assembly, as taught in Knuz/Folker as modified above, a soldered electrical connection to the pcb of Knuz, all for the purpose of making a secure electrical connection; 
And it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the Knuz/Miyazoe electrical connectors, as one skilled in the art would consider, a plastic electrical sheath for covering portions of the electrical wiring to avoid short circuiting, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Knuz discloses (as modified (or in the alternative) for the reasons discussed above) in claim 4:  The pilot device according to claim 1, wherein the electrical contact between the actuating device and the associated contact assembly is configured to be established and broken by a relative movement in the direction of the valve axis (as modified for the reasons discussed above, the devices are detachable from one another and the electrical contact would be broken.) 

Knuz discloses (as modified (or in the alternative) for the reasons discussed above) in claim 5:  The pilot device according to claim 1, wherein: the housing comprises a base body (base of 50) and a cover (1002), the mounting surface (1004) is arranged on the base body, the cover is arranged on a side of the base body opposite the mounting surface (i.e. the cover is opposite the mounting surface and the base body of 50 attached to the surface), and the circuit board and the electrical plug connection and the coil assembly are fastened to the cover (as shown, and as modified for the reasons discussed above.) 

Knuz discloses (as modified (or in the alternative) for the reasons discussed above) in claim 6:  The pilot device according to claim 5, wherein the circuit board, the coil assembly, the electrical plug connection, and the contact assembly project out of the cover so that the associated soldering points are accessible for a soldering operation when the cover is not installed on the base body (i.e. the cover is open towards the mounting surface 1004, and the parts extend out of the cover as would be the case when still inside the cover but detached from the mounting surface.) 

Knuz discloses (as modified (or in the alternative) for the reasons discussed above) in claim 7:  The pilot device according to claim 5, wherein sections of the pilot valve are incorporated in a receiving bore (at 6) in the [directional valve] such that the fluid connection to the fluid feed, to the fluid return, and to the first and second control connections extends exclusively in the [directional valve]; but Knuz does not disclose, although Miyazoe teaches: the receiving bore (in 13a,b), fluid feed (via 16), return (via 18,c), and first (via 18a) and second (18b) control connections extending exclusively from the pilot valve into the base body (and to/from the directional valve, all for the purpose of providing for example a segmented cartridge valve for replaceable parts of the flow path and cleaning purposes); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange as taught in Miyazoe, for that of Knuz, with the receiving bore, fluid feed, return, and first and second control connections of Knuz as taught in Miyazoe extending exclusively from the pilot valve of Knuz into a base body as taught in Miyazoe, and  thus to/from the directional valve of Knuz as taught in Miyazoe, all for the purpose of providing for example a segmented cartridge valve for replaceable parts of the flow path and cleaning purposes. 

Knuz discloses (as modified for the reasons discussed above) in claim 9:  The pilot device according to claim 1, wherein: the coil assembly comprises a separate pressure pipe (as modified by Schempp above) in which the soft iron core (47) is arranged, the pressure pipe is surrounded by a coil holder, which supports the at least two coils, and the coil assembly is soldered to the circuit board in the region of a contact portion (as modified for the reasons discussed above.) Knuz/Schempp does not disclose: the coil holder made of plastic (i.e. a plastic bobbin); but considering that Cook teaches (what is common in the art, i.e. the use of a plastic bobbin as a holder for a wound electrical coil) (abstract and see figure 1, for the reason that the plastic will not affect the magnetic flux path of the coil and/or solenoid and acts as an electrical insulator); 
it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Cook for that of the Knuz/Schempp coil holder, a plastic bobbin as a holder for a wound electrical coil as taught in Cook all for the reason that the plastic will not affect the magnetic flux path of the coil and/or solenoid and acts as an electrical insulator and especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Allowable Subject Matter
Claims 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Dependent claims 11 and 12 would be allowable as they would merely depend from an allowable parent claim. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious regarding claim 8 the following: “a bracket, which extends in the direction of the sensor axis, is integrally formed in one piece on the cover, and wherein the circuit board is fastened to the bracket” in combination with the other limitations set forth above;  
the prior art fails to disclose or render obvious regarding claim 10 the following: “the coil holder is configured in one piece and has a plate-like fastening portion that extends transversely to the sensor axis, and wherein the fastening portion is fastened to the cover” in combination with the other limitations set forth above; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753